Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.

Regarding the independent claims 1 and 10,
Claim 1 and claim 10 state the following limitations: a latching device comprising a main body with and edge surface, a lateral surface, an accommodation slot, and two latching slots, one of the slots is attached to the doorjamb and the second slot is attached to the a sidewall of the door frame, a fixed frame with a limitation window and a first side, a first displacement member that slides between a first and a second position along first side in a first axial direction and includes a through opening and a guiding groove, a first latching member that is pivotally connected to the fixed frame with a guiding column that is received partially in the guiding groove. Sliding the first displacement member into first the first position forces the guiding column to rotate the first latching member to protrude partially through the through opening past the main body edge surface to engage the first slot. Sliding the first displacement member to the second position forces the guiding column to rotate by the guiding groove to retract the first latch member back into the through opening. A second displacement member that is 

The prior art shows various limitations of the claimed invention but the entire invention as claimed is not anticipated. Ji Hyoung Jin (KR-20170005268-A) teaches a door lock motor with a case that includes a latch bolt, a first and a second deadbolt that include a hook latch, and a third deadbolt that includes a hook latch. All of the four bolts and two latches extend from the frontal side of the casing, Thomas Knickenberg et al. (EP-2754795-A2) teaches a mortise lock with a latch ejector and a bolt ejector that are enclosed in a lock housing, and Stuart Horwood (US-20150021932-A1) teaches a sliding door latch with a latch hook and a latch member mechanism enclosed inside a latch body. But the prior art made of record, including Ji Hyoung Jin (KR-20170005268-A), Thomas Knickenberg et al. (EP-2754795-A2), and Stuart Horwood (US-20150021932-A1), does not teach or fairly suggest a first and a second displacement member, the first latching member “protrudes from the edge surface”, second latch member protrudes “from the at least one lateral surface”, and does not disclose the latching device 
The prior art made of record, including Steven Matthew Takata et al. (US 20120147550 A1) teaches a locking mechanism that includes a mechanism housing with the concept of two latches extending from different faces of the mechanism housing. But the prior art made of record, including Steven Matthew Takata et al. (US 20120147550 A1), does not teach or fairly suggest a first and second displacement members, first and second latching slots, and fails to further meet the applicant’s structural limitations and as in the independent claims 1 and 10 of the instant applications. 

Although the prior art made of record, including Aleksandar Sljivic (US-9771741-B2), Sclater Peter Gordon et al. (CN 103132809), Reiner Tonges (US-20030160463-A1) teach a sliding door lock, a mechanism casing, and a hook latch member. But the prior art made of record, Aleksandar Sljivic (US-9771741-B2), Sclater Peter Gordon et al. (CN 103132809), and Reiner Tonges (US-20030160463-A1), do not teach or fairly suggest a first and second displacement member nor do they teach a second latching member and their structural limitations and as claimed in the independent claim 1 and 10 of the instant application.

The examiner can find no motivation to modify the locks, casings, deadbolts, and hook latches of Ji Hyoung Jin (KR-20170005268-A), Thomas Knickenberg et al. (EP-2754795-A2), Stuart Horwood (US-20150021932-A1), Steven Matthew Takata et al. (US 20120147550 A1), Aleksandar Sljivic (US-9771741-B2), Sclater Peter Gordon et al. (CN 103132809), and Reiner Tonges (US-20030160463-A1) without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as follows:

Lars Jensen et al.  (SE1050617A1) teaches a locking device with adjustable ratchet that includes a latch bolt of a hook shape and a first and second follower bolts.
Shenton Nigel (GB-2455777-B) teaches a locking system that includes a main locking unit and a secondary locking unit that introduces the concept of a rotating hook latch, a deadlock, retractable latch, and a cylinder lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675